Citation Nr: 0324026	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  94-38 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for low back pain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1968 to April 1970, 
and from April 1973 to January 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1993 and later by 
the Department of Veterans Affairs (VA) Fort Harrison, 
Montana, Regional Office (RO).  A hearing was held before the 
undersigned Veterans Law Judge in August 2002. 

In October 2002, the Board decided several other issues which 
were on appeal, and initiated internal development of 
evidence with respect to the claim for an increased rating 
for a low back disorder.  Some additional evidence was 
developed and has been added to the claims file.  

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Effective February 22, 2002, new regulations permitted the 
Board to obtain evidence, clarify the evidence, cure 
procedural defects, or perform any other action essential to 
appellate review in many appeals properly before it without 
remanding the case back to the agency of original 
jurisdiction (AOJ).  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 (2002)).  The 
new rules also permitted the Board to consider additional 
evidence it had obtained without obtaining a waiver of 
initial AOJ review from the appellant.  

By way of Chairman's Memorandum No. 01-02-01, the Board 
implemented procedures permitting Veterans Law Judges to 
direct Board personnel to undertake "the action essential 
for a proper appellate decision" in lieu of remanding the 
case to the AOJ.  In the present case, in October 2002, the 
Board requested additional development in an internal 
development memorandum.  In particular, the Board requested 
that the veteran be afforded an orthopedic examination to 
determine the current severity of his low back disorder.  The 
requested development has since been completed.  

Significantly, however, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the regulatory 
provision in 38 C.F.R. § 19.9 that allowed the Board to 
develop evidence on a claim.  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) and the amended rule codified at 
38 C.F.R. § 20.1304 were inconsistent with 38 U.S.C. 
§ 7104(a).  The Federal Circuit held that section 19.9(a)(2) 
denies appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the AOJ for initial consideration and 
without having to obtain a waiver of the right to initial AOJ 
review from the appellant.  

The Board notes that the veteran has not submitted a written 
waiver of his right to have the newly developed evidence 
reviewed by the AOJ.  Therefore, a remand is required to 
transfer the case back to the AOJ so that the additional 
evidence may be reviewed in the first instance by the AOJ.  
Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the AOJ for the 
following development:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AOJ 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

2.  The AOJ should review the additional 
evidence which has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




